Name: Council Regulation (EEC) No 3984/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for a certain type of polyvinyl butyral
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/6 Official Journal of the European Communities 22. 12. 88 COUNCIL REGULATION (EEC) No 3984/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for a certain type of polyvinyl butyral advisable not to allocate this quota among the Member States but to allow them to draw against the quota volume such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quota is being used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its .members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas the Community temporarily depends on imports from third countries for its supplies of polyvinyl butyral ; whereas it is in the Community's interest to suspend fully the normal duty applicable for the product in question, within a Community tariff quota of appropriate volume ; whereas in order not to interfere with the prospects for developing production of this product in the Community and at the same time ensure an adequate supply to satisfy user industries, it is advisable to limit the benefit of the tariff quota to a quantity of 1 500 tonnes to open the quota for the period from 1 January to 31 December 1989 ; Whereas it is in particular necessary to allow all Community importers equal and uninterrupted access to the quota and to ensure uninterrupted application of the rates laid down for that quota to all imports of the poducts concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1989, the customs duty applicable to imports of the product mentioned below shall be suspended at the level and within the limits of a Community tariff quota as follows : Order No CN code Description Volumeof quotas Quota duty 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder, for the production of film for laminated safety glass (a) 1 500 tonnes 0% (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for 22. 12. 88 Official Journal of the European Communities No L 354/7 If the quantites requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation. 4. The extent to which the quota has been used shall be determined on the basis of the imports charged in accordance with paragraph 3. Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 6 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with. Article 7 This Regulation shall enter into force on 1 January 1989. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988. For the Council The President Th. PANGALOS